.    .




           OFFICE   OF THE ATTORNEY     GENERAL   OF-TEXAS
                               AUSTIN
GROVER
     SELLERS
ATTONNZY
      GLNLRAL



    Honorable Ytansell Bryan
    District Attonw~
    KoLennan 00untJ
    %aoo, Teza8
    D8ar slrr




                                            on the nbora qukrtion
    has been reosl~ed




                                            an 8manda8at to   1-t
                                                                ‘.
                                          or Texa8, proTides,
                                         awful for eny-city
                                           to require or per-




              The Bill further proWids that *if required
         to work on 8ny day whloh has bebn designated a8
         the day OS the week that auoh mambpr of tdd da-
         partmeat should nat be required to be on duty, ad-
         dltlonal oompenk3atlonat the rate of the an3
         one-half uvertlnteoomputedupont he bad8 (d th8lr
Honorab~s~st8n8ell Bryaa, &?a@ 8


     monthly salary shall be pal& to them ror rmah atl-
     dltlonal tie a8 they ax-8r8qulred to'workg.
     Therfbalter the Bill plac88 a p8nd.t.yagain8t any
     oity ofilofal or LUI~O~Ola ohargo oftthe firs rta-                  .~
     .&ionwho VfOlat88 any provision8 of thb law.
           What  1 rould llkm to know 18 whbther or sot
     aall82 LleAat88115 S4 l City of 40,~    inhabltuktr
     or mor8 8aa roquiro or penit   lt8 flro08n ubl po-
     Ummoa     to work mrr’tban 12 hour8 in'8ay 001 oal-
     oWd8y,       ormmotbam     'Ithourrinanyoaa   arS8ndrr                   .
     week, or more than 144 hour8 ln'any two oonrooutlta
     &8&tWO8k8        ff Mid City   wf8  it8 tfmWft Uld
     polla8138n tfm8 d    om-half ior raid ovortfmo. Th8
     ‘qUe8tiOA 18 whather or not the present wr and maA-
     pow8r 8hOrtage 18 suoh iA emergenoy a8 to auor a
      city of Ix),000or mom lnhabltaat~, unarr the Bill,
      to workmore than the nqulred hour8. .:                                      1
                *. . . ."
                m      further quote iropryour wall pr8~ir@d brlsf a8
tOibW81




                ‘ThO     088@ Oi ,XO@lirO Y8e City Of Ddh8         170
     SW   (a)
            728, by the Goaml88loa of ~ppeala,               sy&    Ii
     and 3, 8t8tO8 iA Q8rt 88 iOlh81
              **A eareiul ooA8lderatlah OS the quoted 8800
      tlOA8 or the 8tatUte lead8 to the oonolualon that
      overtim     work by a fireann 18 not in lte8u pro-                          I
     hlblted. Tba probibltlon 1s to the arequlre@aAt
      or pnulttlng* oi overtlma work.       A tlramnnwho
     J8rfOZW8 orertima work either in an OuKTgeAOy ar
      OthOr'd80 UAdOrI'OqUir658AtOr OrmfMiOA by a
      6tlddpa~t~      18 entitled t0 addi t%OAti OOmpMM-
      tloa at the rate of tlm8 and one-halt overtim
      oomputed upon the basis of their Qonthly salary,
      whloh in this oase~is the'adnlmua of $WO per
     .   .    ,



                          .
    Honorable     stadso.11 Bryan, Togo 3          -


             month. To hold otherwise would Aulllfy tha &m-
             &IL;O quoted whereby addltlonal tKvrpAs8tlon 18
             allowed to flre~en who are require4 or permitted
             to -ark more than the hours and days provided in
             .the statute. Then language show6 beyond cueatlon
             tbst ot8rtime work as suoh is not made Illegal.
             A ZWAiOljdity i8 ~~11ZOd     for tb I'OqUirOWJAt
             or pedfttfllg  of Overtin  work either in 85er1zon-
             Oi8i or othGld80.    T& nqUlrOabAt Or p0r&3iiOA
             or o~orti~ work 18 ma40 8n ofreAm agaui8t    tii8
             orry orrlolal in oAarg8 or th0 fire dapartaent in
             dl QllM8 OfO6pt 1A aA oWrgon0y.~
                  -0~   ~111   not8   rmi   this   that   the   only   tams
             that a City oaa work ~lt8rlram8n aid polloom~
             mOre than the l8, 72, or 144 hourz),as aat out IA
             t.haBill, is in ease Of aA emargenoy. I be11OV8
             that tbo pro88nt war is M eesreenoy a8 1s con-
             te0pltitodin SeAate Bill 54.
                  lTh8 0888 Of mU8r Y8.’ &IAtyre  8t d,  168
             Y$ (2) 1818,3yl 3 an4 4, holds in part as follows:
                  **It r0qufr88 AO 8tlVtOh of judicial,preroga-
             tlr8 to take Aotioa or the oxtr8ma eaergbnoy aa-
             ?rOAtlAE thl.8OOUAtr& Or tA8 AOOe88lty ZOr prOapt
             as ~811 a8 QML8tlO aotfon~by the exooutlvo and
             l8gi8latiY9-branOb    to estab~sh, moblllae, 8QUip
             and train all the armed for008 noomsary fsr both
             defonalve an4 oiSsnslve operations agalnet those
             toaara now engaged In a highly unlfled aa deter-
             mined effort to doatroy our goverruaentand people.*
                  "1 realize that the Leuor oass 1s an ~Q~UAO-
             tlon suit against a looal draft board, but I thlak
             that the Court*8 holdbg that there is an extreme
             emerganay would settle the queatlon that there 1s
             aA enmrgenoy at this ti08. It la, therefore, ay
             opinion that a City of 40,OCO or niorelnhabltants
             oan mqulre or permit it8 iireamn ar*bpoliOemeA to
             work more thsa 18 hours p6r oalen4.m day and 9or8
             than 72 hour8 per oalendar week and 00133 then 144
             hour8 ln two c-onseoutlveoalsndar week6 4~ to the
             faot that there la an am0t;gonoyorletlng and a A8A-
             power shortage, but that the City must pay time aA
             one-half overtim for all hour8 ln 8x0099 of those
             set out in the Bill."
i
                                                                            .

                                                                 426
               7



Eonorablo. %43ASe1l Bryan, E-B644


           You are advised that in our oplrlon a8 to whether
an easrgenoy exlets depends oa the fsot situatloa    in eaoh par-
tloular city of more than 40 OGOinhabitants.      Coeditlons saj-
be such in your City,   rasultkg froa the war and the mnpo::;or
shortaje,  or from mm3 other oauso as ta constitute    an odor-
gsnay, suoh as rouid nuke it lmposalblo to provide protection
to the llreb and property of your oltizona wlthout working
th0 fiTMlt3A 8Ad pOliCO0OA OYICtfE~. 10 th18 8VOAt .tbs City
~offlolalswould have the authority  to work the aboatmnntloned
l3~loyo*8 aore than the U, 73 or 144 hourr, a8 aat put in
the statute.
                                                                                .l
          se onoioae a copy ot Gplnlon ho. G-6050 of this de-                   1
gartzcmt, a8 It lrvolves  praotioally the sam quo8tlon that            .-       If
y3~ Cave oonrrontlng you.
                                         very truly your8

                                    XTTORr~?n!
                                            cmE?AL @!irm&S




Yw:Jw
3nal.



   c